     Case 4:18-cv-01885-HSG Document 547 Filed 11/05/18 Page 1 of 4



1    Christina McCullough, Bar No. 245944            Tiffany P. Cunningham
     CMcCullough@perkinscoie.com                     TCunningham@perkinscoie.com
2    Judith Jennison, Bar No. 165929                 PERKINS COIE LLP
     JJennison@perkinscoie.com                       131 S. Dearborn Street, Suite 1700
3    Theresa H. Nguyen, Bar No. 284581               Chicago, IL 60603
     RNguyen@perkinscoie.com                         Telephone: (312) 324-8400
4    PERKINS COIE LLP                                Facsimile: (312)324-9400
     1201 Third Avenue, Suite 4900
5    Seattle, WA 98101-3099                          Sarah E. Stahnke, Bar No. 264838
     Telephone: (206) 359-8000                       SStahnke@perkinscoie.com
6    Facsimile: (206) 359-9000                       PERKINS COIE LLP
                                                     3150 Porter Drive
7    Chad S. Campbell, Bar No. 258723                Palo Alto, CA 94304
     CCampbell@perkinscoie.com                       Telephone: (650) 838-4300
8    PERKINS COIE LLP                                Facsimile: (650) 838-4350
     2901 N. Central Avenue, Suite 2000
9    Phoenix, AZ 85012-2788
     Telephone: (602) 351-8000
10   Facsimile: (602) 648-7000
11   Patrick J. McKeever, Bar No. 268763
     PMcKeever@perkinscoie.com
12   PERKINS COIE LLP
     11988 El Camino Real, Suite 350
13   San Diego, CA 92130
     Telephone: (858) 720-5700
14   Facsimile: (858) 720-5799
15   Attorneys for Intervenor-Plaintiffs Microsoft
     Corporation and Microsoft Mobile Inc.
16
17                         IN THE UNITED STATES DISTRICT COURT

18                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

19                                      OAKLAND DIVISION

20
                                                     Case No.: 4:18-cv-01885-HSG
21
                                                     DECLARATION OF PATRICK J.
22
                                                     MCKEEVER REGARDING [538]
23    In Re Koninklijke Philips Patent Litigation    PHILIPS’ CORRECTED ADMIN-
                                                     ISTRATIVE MOTION TO FILE
24                                                   UNDER SEAL REGARDING
                                                     PHILIPS’ MOTION TO AMEND
25                                                   ITS INFRINGEMENT CONTEN-
                                                     TIONS
26
27
28
       Case 4:18-cv-01885-HSG Document 547 Filed 11/05/18 Page 2 of 4



1           I, Patrick J. McKeever, hereby declare as follows:
2           1.      I am an attorney at Perkins Coie LLP, counsel for Intervenor-Plaintiffs Microsoft
3    Corporation and Microsoft Mobile Inc. (collectively, “Microsoft”) in the above referenced action.
4    I have personal knowledge of the facts set forth in this declaration, and if called as a witness, I
5    could and would testify competently thereto.
6           2.      This declaration is being filed pursuant to L.R. 79-5(d)(1)(A) and 79-5(e)(1) to ad-
7    dress confidential Microsoft materials and information filed under seal by Philips in connection
8    with its Motion for Leave to Amend its Infringement Contentions. See Dkt. No. 542 (corrected
9    motion), Dkt. No. 538 (administrative motion to file under seal).
10          3.      The unredacted version of Philips’ Motion for Leave to Amend Its Infringement
11   Contentions (Dkt. No. 538-4) contains at lines 13-17 of page 23 information designated by Mi-
12   crosoft as “Highly Confidential – Outside Counsel Eyes Only” pursuant to the Protective Order
13   entered in this case because it contains Microsoft confidential business information about its soft-
14   ware products. This information is not available to the public, and given the highly competitive
15   nature of the computer industry, Microsoft would be harmed by the public disclosure of this pro-
16   prietary information because it would give Microsoft’s competitors a window into Microsoft’s
17   confidential business information concerning its software products.
18          4.      The Declaration of Jonathan M. Sharret Re: Source Code in Support of Philips’
19   Motion for Leave to Amend Its Infringement Contentions (Dkt. No. 538-37) at paragraphs 61-97
20   contains information designated by Microsoft as “Highly Confidential – Outside Counsel Eyes
21   Only” pursuant to the Protective Order entered in this case because it discusses Microsoft confi-
22   dential source code. This information is not available to the public, and given the highly competi-
23   tive nature of the computer industry, Microsoft would be harmed by the public disclosure of this
24   proprietary information because it would give Microsoft’s competitors a window into Microsoft’s
25   confidential source code.
26          5.      Exhibit 1 to the declaration of Declaration of Jonathan M. Sharret Re: Source
27   Code in Support of Philips’ Motion for Leave to Amend Its Infringement Contentions (Dkt
28   No. 538-38) contains source code appendices at pages 666 - 848 of the PDF. These pages include
     MCKEEVER DECL ISO [538]                            -1-                Case No.: 4:18-cv-01885-HSG
     ADMIN MTN TO FILE UNDER SEAL
       Case 4:18-cv-01885-HSG Document 547 Filed 11/05/18 Page 3 of 4



1    information designated by Microsoft as “Highly Confidential – Source Code” pursuant to the Pro-
2    tective Order entered in this case because they contain detailed discussion of Microsoft confiden-
3    tial source code. The claim charts in the exhibit also contain discussion of the purported opera-
4    tion of Microsoft’s software products, including discussion of confidential Microsoft source code
5    and other confidential Microsoft technical information. This information is not available to the
6    public, and given the highly competitive nature of the computer industry, Microsoft would be
7    harmed by the public disclosure of this proprietary information because it would give Microsoft’s
8    competitors a window into Microsoft’s confidential source code and technical information.
9           6.      Exhibits 303, 304-310, 313, and 314 (Dkt. Nos. 538-50, 538-51, and 538-52) to
10   the Declaration of Jonathan M. Sharret Re: Source Code in Support of Philips’ Motion for Leave
11   to Amend Its Infringement Contentions contain information designated by Microsoft as “Highly
12   Confidential – Source Code” pursuant to the Protective Order entered in this case because they
13   contain discussion of Microsoft confidential source code. This information is not available to the
14   public, and given the highly competitive nature of the computer industry, Microsoft would be
15   harmed by the public disclosure of this proprietary information because it would give Microsoft’s
16   competitors a window into Microsoft’s confidential source code.
17          7.      Paragraph 56 on page 14 of the Declaration of Jaime F. Cardenas-Navia in Support
18   of Philips’ Motion for Leave to Amend Its Infringement Contentions (Dkt. No. 538-25) contains
19   information designated by Microsoft as “Highly Confidential – Outside Counsel Eyes Only” pur-
20   suant to the Protective Order entered in this case because it contains Microsoft confidential busi-
21   ness information about its software products. This information is not available to the public, and
22   given the highly competitive nature of the computer industry, Microsoft would be harmed by the
23   public disclosure of this proprietary information because it would give Microsoft’s competitors a
24   window into Microsoft’s confidential business information concerning its software products.
25          8.      Exhibits 7, 8, 11, and 13-17 (Dkt. No. 538-27) to the Declaration of Jaime F. Car-
26   denas-Navia in support of Philips’ Motion for Leave to Amend Its Infringement Contentions con-
27   tain information designated by Microsoft as “Highly Confidential – Outside Counsel Eyes Only”
28   pursuant to the Protective Order entered in this case because it contains Microsoft confidential

     MCKEEVER DECL ISO [538]                         -2-               CASE NO. 4:18-CV-01885-HSG
     ADMIN MTN TO FILE UNDER SEAL
       Case 4:18-cv-01885-HSG Document 547 Filed 11/05/18 Page 4 of 4



1    business information about its software products. Exhibit 13 additionally includes a portion titled
2    “SOURCE CODE APPENDIX A” (see pgs. 316 - 319 of Dkt. No. 328-27) which contains a de-
3    tailed discussion of Microsoft confidential source code. This information is not available to the
4    public, and given the highly competitive nature of the computer industry, Microsoft would be
5    harmed by the public disclosure of this proprietary information because it would give Microsoft’s
6    competitors a window into Microsoft’s confidential business information concerning its software
7    products.
8           9.      Exhibits 19 and 21-24 (Dkt. No. 538-28) to the Declaration of Jaime F. Cardenas-
9    Navia in support of Philips’ Motion for Leave to Amend Its Infringement Contentions contain in-
10   formation designated by Microsoft as “Highly Confidential – Outside Counsel Eyes Only” pursu-
11   ant to the Protective Order entered in this case because it contains Microsoft confidential business
12   information about its software products. This information is not available to the public, and given
13   the highly competitive nature of the computer industry, Microsoft would be harmed by the public
14   disclosure of this proprietary information because it would give Microsoft’s competitors a win-
15   dow into Microsoft’s confidential business information concerning its software products.
16          10.     Exhibit 30 (Dkt. No. 538-30) to the Declaration of Jaime F. Cardenas-Navia in
17   support of Philips’ Motion for Leave to Amend Its Infringement Contentions contain information
18   designated by Microsoft as “Highly Confidential – Outside Counsel Eyes Only” pursuant to the
19   Protective Order entered in this case because it contains Microsoft confidential business infor-
20   mation about its software products. This information is not available to the public, and given the
21   highly competitive nature of the computer industry, Microsoft would be harmed by the public dis-
22   closure of this proprietary information because it would give Microsoft’s competitors a window
23   into Microsoft’s confidential business information concerning its software products.
24          I declare under penalty of perjury under the laws of the United States of America that, to
25   the best of my knowledge and belief, the foregoing is true and correct.
26          Executed in San Diego, California, this 5th day of November 2018.
27
                                                       /s/ Patrick J. McKeever
28   Dated: November 5, 2018                            Patrick J. McKeever

     MCKEEVER DECL ISO [538]                         -3-               CASE NO. 4:18-CV-01885-HSG
     ADMIN MTN TO FILE UNDER SEAL
